Citation Nr: 9916695	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.   96-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service-connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel
INTRODUCTION

The appellant had active service from January 1967 to January 
1970.  She had additional periods of military service in the 
Army National Guard that has been confirmed to May 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision, by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the appellant's claim 
for service connection for an eye disability.

The appellant was scheduled to testify before the Board at a 
Travel Board Hearing in Nashville, Tennessee.  However, she 
failed to appear at the hearing.


FINDINGS OF FACT

1.  The RO denied service-connection an eye disability by 
decision in April 1992, and the appellant did not submit a 
timely appeal.

2.  Evidence associated with the claims file since the April 
1992 decision is either duplicative of evidence previously 
considered or is new evidence that is not material.


CONCLUSIONS OF LAW

1.  The April 1992 RO decision denying service-connection for 
an eye disability is final.  38 C.F.R. § 20.1103 (1998).

2.  Evidence received since the last denial of the 
appellant's claim for service connection for an eye 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria service-connection may be 
granted for a disability that is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter-present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three-step process for the reopening of claims.  See Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999)(en banc); 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999)(en banc).  First, it must be determined whether the 
claimant has submitted new and material evidence in support 
of reopening the claim.  Id. at 4.  Evidence is new when it 
is not merely cumulative or redundant of other evidence 
previously of record.  Material evidence is evidence which 
bears directly and substantially upon the specific issue at 
hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216,220 (1994); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has not been 
submitted, then the Board's analysis must end and the claim 
must be denied.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, Vet. App. 171, 174 (1991).

The history of the appellant's claim shows that the RO denied 
service-connection for residuals of an eye injury in a July 
1991 rating decision.  That decision was confirmed in an 
April 1992 hearing officer's decision.  The hearing officer 
found that the evidence of record failed to establish that an 
eye disability was incurred in or aggravated during active 
military service.  After the hearing officer's decision was 
rendered, the appellant did not submit a timely appeal.

Evidence, which was previously of record at the time of the 
hearing officer's denial, included a December 1990 statement 
in which the appellant alleged that her eye problem stemmed 
from an injury she sustained in October 1987 in Fort Stewart, 
Georgia.  Service medical records (SMR) from July 1966 to 
November 1969 showed normal visual acuity.  There were 
complaints of intermittent blurred vision of five months 
duration in 1969.  No decrease in vision could be found.  A 
March 1989 letter by Dr. Clarence L. Jones indicates that he 
was a camp surgeon at the summer camp that the appellant 
attended in July 1987.  Dr. Jones further indicated that a 
tie down on the side of the truck in which the appellant was 
riding came lose and struck the appellant in the eye.  He 
indicated that the appellant's vision decreased, then 
improved, but was getting worse.  A June 1991 ophthalmology 
evaluation for VA reflects that the appellant's best 
corrected vision in both eyes was 20/20.  She had healthy 
pupils, optic nerves, retinas and blood vessels.  There was 
no evidence of residual problems in the left eye from her old 
injury.  In an October 1991 hearing, the appellant testified 
that since her injury in the summer of 1987, she has had 
problems with her eyes. 

Since the April 1992 hearing officer's decision, the 
appellant submitted the following evidence, described below, 
in her application to reopen the previously denied claim for 
service-connected eye disability:

The appellant submitted copies of military and VA medical 
records that had previously been on file, as well as a copy 
of the 1989 letter from Dr. Jones.  All of this evidence was 
considered previously by the RO in the April 1992 decision, 
and is, therefore, not "new" evidence. 

Additional evidence submitted by the appellant after the 
April 1992 hearing officer's decision includes a June 1994 
visual field test performed by Dr. James Kimble; a January 
1995 visual field visual test performed by Dr. Robert Hall; 
an application for the Tennessee Library For the Blind and 
Physically Handicapped for Free Library service signed by Dr. 
John Hoskins;  and a March 1995 note from Dr. James Miller 
which indicates that the appellant has decreased vision of 
unknown etiology.  Also submitted was a June 1996 letter 
written by Dr. Hoskins which indicates that the appellant 
gave a history of several accidents to the left eye.  She had 
visual field loss to the left eye for unknown reasons.  In 
testimony at the RO in February 1997, the appellant claimed 
that she had had no other injury to the left eye than that 
sustained in service.  She also testified as to hospital 
treatment for the injury at Ft. Stewart.  Records of this 
treatment were requested but were not found.

As far as the appellant's testimony in 1997 is concerned, is 
essentially the same testimony that she gave in 1991.  It is, 
therefore, cumulative of evidence previously of record.  As 
to the additional reports of examination of the appellant's 
eyes, insofar as they show any left eye problems, they are 
"new", but because they do not link any such problems to 
the appellant's military service, they are not "material".  
The same is true of the opinions from Drs.  Miller and 
Hoskins.  These opinions do not link the appellant's left eye 
problems to her military service or to any incident of that 
service.  These opinions then, do not bear directly and 
substantially on the matter of service connection for left 
eye disability, and, by themselves, or in connection with 
evidence previously assembled, are not so significant that 
they must be considered to fairly decide the merits of the 
claim.

The Board has examined the evidence that the appellant has 
submitted after the April 1992 decision.  The Board concludes 
that such evidence is either duplicative.  of evidence 
previously considered, or, if "new", is not "material", 
compelling the conclusion that the claim is not reopened.  
38 C.F.R. § 3.156.


ORDER

New and material evidence not having been present to reopen 
the appellant's claim for service-connection for eye 
disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

